PARKS, Judge,
concurring in part and dissenting in part:
While I concur in the affirmance of the conviction, I agree with appellant’s contention that improper comments of the prosecutor resulted in an excessive sentence. As expressed by Judge Bussey in Freeman v. State, 681 P.2d 84, 86 (Okla.Crim.App.1984), “[i]n determining whether the sentence is excessive, we will consider the entire record, including improper matter received without objection, and, where justice requires, will modify the sentence.” Here, during closing argument, the prosecutor improperly attempted to incite societal alarm, align the jury with the State, and elicit sympathy for the victim. See Atterberry v. State, 731 P.2d 420, 423 (Okla.Crim.App.1986). Even in the absence of timely specific objections at trial, under Freeman, supra, I believe the improper comments of the prosecutor inflamed the jury so as to warrant modification. Such improper influence is evidenced by the fact that the jury sentenced appellant to fifty-five (55) years, whereas the prosecutor only recommended forty-five (45) years. See Ray v. State, 510 P.2d 1395, 1401 (Okla.Crim.App.1973). Accordingly, in the interests of justice, I would modify appellant’s fifty-five (55) year sentence to twenty-five (25) years.